                                 Case 20-12522-JTD         Doc 1392      Filed 02/12/21    Page 1 of 6


First Name        Last Name   Party Representing                                          Firm Name
Patrick           Reilley     Official Committee of Opioid Related Claimants              Cole Schotz
Agostino          Zammiello   New York Liquidation Bureau                                 Riker Danzig Scherer Hyland & Perretti LLP
Joseph            Farris      Deerfield Partners L.P.                                     Potter Anderson & Corroon LLP
Cathy             Hershcopf   Official Committee of Unsecured Creditors                   Cooley LLP
Michael           McMahan     Various Tribal Parties                                      Hobbs, Straus, Dean & Walker, LLP
Kevin             Eckhardt    Reorg, Inc. (Interested Party)                              Reorg, Inc.
David             Ambrosia    Columbus Hill Capital Management, L.P.                      Columbus Hill Capital Management, L.P.
     9174710652               Not Representing Anyone
Scott             Greenberg   Ad Hoc Group of First Lien Term Loan Lenders                Gibson, Dunn & Crutcher LLP
James             Bartimus    City of Rockford, et al                                     Bartimus Frickleton Robertson Rader, P.C.
George            Davis       Mallinckrodt                                                Latham & Watkins
Christopher       Harris      Debtors                                                     Latham & Watkins
Arielle           Nagel       MALLINCKRODT PLC                                            Latham & Watkins LLP
michele meises                Deutsche Bank, as Administrative Agent                      White & Case
Daun              Chung       Mallinckrodt
Judge             Dorsey      U.S. Bankruptcy Judge
Robert            Brady       Legal Representative for Future Claimants                   Young Conaway Stargatt & Taylor, LLP
Andrew            Zatz        Deutsche Bank AG New York Branch                            White & Case LLP

Arik              Preis       The Official Committee of Opioid Related Claimants          Akin Gump Strauss Hauer & Feld
Catrina           Shea        N/A
Byung             Park        Interested party
Jason             Moehlmann   Debtors                                                     Latham & Watkins LLP
Justin            Alberto     Official Committee of Opiois Related Claimants              Cole Schotz P.C.
Maria             Chutchian   Reuters                                                     Reuters
Spencer           Payne       Aurelius Capital Management, LP
Richard           Wyron       Legal Representative for Future Claimants                   Frankel Wyron LLP
George            O’Connor    MSGE Group                                                  Caplin & Drysdale
Michael           Bernstein   Proposed Special Counsel to the Debtors                     Arnold & Porter Kaye Scholer LLP
Arthur            Luk         Proposed Special Counsel for the Debtors                    Arnold & Porter Kaye Scholer LLP
Jared             Green       MSGE Group                                                  Seitz, Van Ogtrop & Green, P.A.
Michael           Klein       Official Committee of Unsecured Creditors                   Cooley LLP
Andrew            Rosenberg   Unsecured Notes Ad Hoc Group                                Paul, Weiss, Rifkind, Wharton & Garrison LLP
Heather           Barlow      Official Committee of Unsecured Creditors                   Dundon Advisers LLC
                             Case 20-12522-JTD         Doc 1392      Filed 02/12/21    Page 2 of 6


RIck Cobb                 Ad Hoc Group of Unsecured Noteholders                       Landis Rath & Cobb LLP
Mark        Duedall       Mallinckrodt PLC                                            Bryan Cave Leighton Paisner
Claudia     Tobler        Unsecured Notes Ad Hoc Group                                Paul, Weiss, Rifkind, Wharton & Garrison LLP
Andrew      Sorkin        Debtors

Mitch       Hurley        The Official Committee of Opioid Related Claimants          Akin Gump Strauss Hauer & Feld
Jason       DiBattista    LevFin Insights                                             LevFin Insights
Scott       Cousins       OCM Luxembourg                                              Cousins Law LLC
Scott       Flaherty      Debtwire/Press
Roger       Frankel       Legal Representative for Future Claimants                   Frankel Wyron LLP
David       Skatoff       Legal Representative for Future Claimants                   Ducera Partners LLC
Edan        Lisovicz      Official Committee of Opioid Related Claimants              Akin Gump Strauss Hauer & Feld LLP
Mark        Casey         Mallinckrodt
Mitchell    Sussman       Cowen and Company, LLC (LISTEN ONLY)                        Cowen and Company, LLC
Randall     Eisenberg     Mallinckrodt
Michele     Budicak       Court
Sonia       Pfaffenroth   Proposed Special Counsel for the Debtors                    Arnold & Porter Kaye Scholer
Agnes       Tang          Legal Representative for Future Claimants                   Ducera Partners LLC
Jeremy      Evans         Ad Hoc Group of First Lien Term Loan Lenders                Gibson, Dunn & Crutcher LLP
Cyrus       Mehri         Independent Public Schools                                  Mehri & Skalet PLLC
Michael     Cohen         Ad Hoc Group of First Lien Term Loan Lenders                Gibson, Dunn & Crutcher LLP
Amy         Quartarolo    Debtors                                                     Latham & Watkins LLP
Tracey      Ohm           Interested Party ‐ Tracey Ohm (listen only)                 Stinson LLP
William     Platt         City of Rockford                                            Haviland Hughes
Jason       Spencer       NOne
Caroline    Mayhew        Tribal Leadership Committee                                 Hobbs Straus Dean & Walker LLP
Cody        Lehrer        Deutsche Bank                                               White & Case
Cornelius   McKnight      John Sneddon
Megan       Wasson        Governmental Plaintiff Ad Hoc Committee                     Kramer Levin
Jennifer    Conn          Ad Hoc Group of First Lien Term Loan Lenders                Gibson, Dunn & Crutcher LLP
Steven      Skikos        Counsel for Tribal Leadership Committee                     Skikos, Crawford, Skikos & Joseph LLP
David       Fournier      Ad Hoc First Lien Term Lender Group                         Troutman Pepper Hamilton Sanders LLP
Grace       Hotz          Unsecured Notes Ad Hoc Group                                Paul Weiss Rifkind Wharton & Garrison LLP
Aaron       Stulman       Deerfield Partners L.P.                                     Potter Anderson & Corroon LLP
Jennifer    Christian     Ad Hoc Group of Personal Injury Victims                     ASK LLP
                                    Case 20-12522-JTD          Doc 1392       Filed 02/12/21    Page 3 of 6


Sheldon         Solow            Potential witness                                             Arnold & Porter
Casey           Savage           Columbus Hill Capital Management
Jay             Indyke           Unsecured Creditors Committee                                 Cooley LLP
Melissa         Van Eck          Commonwealth of Pennsylvania                                  Pennsylvania Office of Attorney General
Deborah         Perry            IPT Peachtree DC LLC                                          Munsch Hardt Kopf & Harr, PC
Mary            Schmergel        United States of America                                      Department of Justice
James           Lathrop          Official Committee of Unsecured Creditors                     Robinson & Cole LLP

Sara            Brauner          The Official Committee of Opioid Related Claimants            Akin Gump Strauss Hauer & Feld
Thomas          Basile           Potential Opioid Claimants                                    The Miley Legal Group, PLLC
Taylor          Harrison         Debtwire
Jason           Greenwood        United States                                                 U.S. Dept. of Justice
Richard         Paige            Antara Capital                                                Antara Capital
Michael         DeBaecke         WSFS                                                          Ashby & Geddes, P.A.
Stephen         Welch            Mallinckrodt                                                  Mallinckrodt
Jeremy          Hill             N/A                                                           Bloomberg News
Teddy           Kindelan         Legal Representative for Future Claimants                     Ducera Partners LLC
Christopher     Graver           King County                                                   Keller Rohrback
Mark            Collins          Debtors                                                       Richards, Layton & Finger
Laura           Haney            Judicial Assistant                                            Judge Dorsey's Chambers
Olivia          Parsons          Legal Representative for Future Claimants                     Ducera Partners LLC
Jane            Leamy            U.S. Trustee                                                  Office of the U.S. Trustee
Philip          Mindlin          Debtor                                                        Wachtell, Lipton
Jamie           Edmonson         Official Committee of Unsecured Creditors                     Robinson+Cole LLP

Gerardo         Mijares‐Shafai   Debtors (retention of Arnold & Porter as special counsel)     Arnold & Porter Kaye Scholer LLP
Anupama         Yerramalli       Debtors                                                       Latham & Watkins
Lowell Finson                    Various individual creditor                                   lowell finson
Brya            Keilson          Debtor, PBS Brand Co., LLC                                    Morris James LLP
Charlotte       Herr             Express Scripts Entities                                      Quinn Emanuel Urquhart & Sullivan
Donald          Haviland         Acthar Plaintiffs                                             Haviland Hughes
James           Johnston         Ad Hoc Revolving Loan Participants Group                      Jones Day
Jaime           Chapman          Legal Representative for Future Claimants                     Young Conaway Stargatt & Taylor, LLP
Benjamin        Beller           Deerfield Partners L.P.                                       Sullivan & Cromwell LLP
Scott           Bickford         NAS Ad Hoc Children's Committee                               Martzell, Bickford & Centola
                          Case 20-12522-JTD         Doc 1392       Filed 02/12/21    Page 4 of 6


Negisa     Balluku     Interested Party
Daniel     Astin       Acthar plaintiffs                                            Ciardi Ciardi & Astin
Nikan      Ansari      Legal Representative for Future Claimants                    Ducera Partners LLC
James      Patton      Legal Representative for Future Claimants                    Young Conaway Stargatt & Taylor, LLP
Jeffrey    Garfinkle   McKesson Corporation                                         Buchalter
Bryant     Oberg       Hain Capital
Betsy      Marks       Debtors                                                      Latham & Watkins

Sam        Lawand      Deutsche Bank AG New York Branch, as Administrative Agent    White & Case LLP
Edwin      Harron      Legal Representative for Future Claimants                    Young Conaway Stargatt & Taylor, LLP
Brian      Kessler     Creditor                                                     First Trust Advisors
Brian      Guiney      Interested party                                             Patterson Belknap Webb & Tyler LLP
Jeffrey    Schlerf     Deutsche Bank                                                Fox Rothschild LLP
Eric       Haitz       Ad Hoc Group of First Lien Term Loan Lenders                 Gibson, Dunn & Crutcher LLP
Jordan     Wolfe       Cerberus                                                     Cerberus
Kenneth    Eckstein    AHC                                                          Kramer Levin
Melanie    Sharp       Legal Representative for Future Claimants                    Young Conaway Stargatt & Taylor, LLP
Kevin      Maclay      MSGE Group                                                   Caplin & Drysdale
Marianna   Udem        Ad Hoc Group of Personal Injury Victims                      ASK LLP
James      Bromley     Deerfield Partners L.P.                                      Sullivan & Cromwell LLP
Amanda     Steele      Debtors                                                      Richards, Layton & Finger P.A.
Sara       Brown       Mallinckrodt plc                                             Latham & Watkins
Darrell    Clark       Interested Party and Unsecured Creditor                      Stinson LLP
Karen      Bray        Legal Representative for Future Claimants                    Greenberg Traurig, LLP
D. Ryan    Slaugh      Deerfield Partners L.P.                                      Potter Anderson & Corroon LLP
Daniel     Eggermann   Governmental Plaintiff Ad Hoc Committee                      Kramer Levin Naftalis & Frankel
Lloyd      Miller      Tribal Leadership Committee                                  Sonosky Law
Chaim      Fortgang    Ad Hoc Group of First Lien Term Loan Lenders                 Gibson, Dunn & Crutcher LLP
David      Crichlow    Specialty Generics Independent Managers                      Katten
Michelle   Choi        Ad Hoc First Lien Term Lender Group                          Gibson, Dunn & Crutcher
Peter      McGivney    Counsel for Tribal Leadership Committee                      Berger Harris LLP
Anthony    Pacelli     DB
Kent       Kolbig      Deutsche Bank Trust Company Americas                         Moses & Singer LLP
Jeffrey    Waxman      Debtor, PBS Brand Co., LLC                                   Morris James LLP
Cullen     Speckhart   Official Committee of Unsecured Creditors                    Cooley LLP
                                Case 20-12522-JTD         Doc 1392      Filed 02/12/21    Page 5 of 6


Aisha           Rich         Independent Public School Districts                         Mehri & Skalet
ken feinberg                 Court Appointed Mediator                                    The Law Offices of Kenneth R Feinberg PC
Andy            Lee          Cerberus                                                    Cerberus Capital Management
Joshua          Brody        Ad Hoc Group of First Lien Term Loan Lenders                Gibson, Dunn & Crutcher LLP
Brett           Newman       Mallinckrodt plc                                            Latham & Watkins LLP
Jonathan        Marshall     Liberty Mutual Insurance Company                            Choate, Hall & Stewart

Julia           Winters      Disinterested Managers of the Specialty Generics Debtors
Sameer          Alifarag     Wilmington Savings Fund Society, FSB                        Pryor Cashman LLP
Allyson         Pierce       Interested Party                                            WilmerHale
Christopher     Samis        Sullivan & Cromwell LLP                                     Potter Anderson & Corroon LLP
Leesa           Haspel       Ad Hoc Group of First Lien Term Loan Lenders                Gibson, Dunn & Crutcher LLP
Jeff            Bjork        Debtor                                                      Latham & Watkins LLP
Stephanie       Slater       Deutsche Bank
James           Green        MSGE Group                                                  Seitz, Van Ogtrop & Green, P.A.
T. Roe          Frzazer      Counsel for Tribal Leadership Committee                     FRAZER PLC
Brendan         Hayes        Mallinckrodt
Kristen         Parkes       Columbus Hill Capital Management
Bryan           Reasons      mnk                                                         mnk
Michael         Merchant     Debtors                                                     Richards, Layton & Finger, P.A.
Alice           Eaton        Unsecured Notes Ad Hoc Group                                Paul, Weiss, Rifkind, Wharton & Garrison LLP
Katherine       Dute         Court
Neal            Donnelly     Unsecured Ad Hoc Group                                      Paul, Weiss
alan gamza                   Deutsche Bank Trust Company Americas                        Moses & Singer LLP
Michelle        Shriro       Conduent                                                    Singer & Levick, PC
Megan           Harper       City of Philadelphia
Bill            Hazeltine    Ad Hoc Group of First Lien Noteholders                      Sullivan Hazeltine Allinson LLC
Matthew         Biben        Ad Hoc Group of First Lien Term Loan Lenders                Gibson, Dunn & Crutcher LLP
Uday            Gorrepati    N/A (ABI Project)
Kathleen        Lanigan      Express Scripts Entities                                    Quinn Emanuel Urquhart & Sullivan
Evan            Lazerowitz   Official Committee of Unsecured Creditors                   Cooley LLP
Rosa            Evergreen    Proposed Special Counsel to the Debtors                     Arnold & Porter Kaye Scholer LLP
Sanja           Sopic        Information Officer                                         Stikeman Elliott LLP
Jason           Gott         Debtors                                                     Latham & Watkins LLP
Thiago NascimentReis         Deerfield Partners L.P.                                     Sullivan & Cromwell LLP
                         Case 20-12522-JTD         Doc 1392     Filed 02/12/21    Page 6 of 6


Byung      Park       Interested party
Geoffrey   Strommer   Counsel for Tribal Leadership Committee                    Hobbs, Straus, Dean & Walker LLP
Clay       Roberts    Deutsche Bank AG New York Branch                           White & Case LLP
Liza       Burton     Debtors                                                    Latham & Watkins
